     Case 21-01080-jw          Doc 4   Filed 04/19/21 Entered 04/19/21 13:35:41            Desc Main
                                        Document     Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF SOUTH CAROLINA


In re:

Epic Arcades SC, LLC,                                          Case No. 21-01080-jw
                                                               Chapter 11
                                       Debtor.




                     NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

         Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

    qualified individual as Subchapter V trustee in the above-captioned case:

                            Joseph Kershaw Spong
                            PO Box 11449
                            Columbia , SC 29211
                            803.929.1400
                            kspong@robinsongray.com


         The trustee’s verified statement of disinterestedness and anticipated rate of compensation is

    attached to this notice.



    Date: April 19, 2021


                                           John P. Fitzgerald, III
                                           Acting United States Trustee
                                           Region Four

                                           By: /s/ John T. Stack
                                           JOHN T. STACK
                                           Assistant U. S. Trustee
                                           Attorney No. 4272
                                           Department of Justice
                                           Office of United States Trustee
                                           1835 Assembly Street - Suite 953
                                           Columbia, South Carolina 29201
                                           (803) 765-5250
